Citation Nr: 0820172	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability.  The veteran testified before the Board in April 
2006.  The Board remanded these claims for additional 
development in February 2007 and October 2007.    


FINDING OF FACT

The veteran's diagnosed low back disability first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein.


CONCLUSION OF LAW

The veteran's current low back disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The veteran's service personnel records list his military 
occupational specialty as light weapons infantryman.  He 
received the Purple Heart and Combat Infantryman Badge during 
his period of service.  For injuries alleged to have been 
incurred in combat, the law provides a relaxed evidentiary 
standard of proof to determine service connection.  
38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2006).  Satisfactory evidence is credible evidence.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The veteran alleges that his 
low back disability is related to a shrapnel wound that he 
received in the low back during combat in service.  While the 
veteran's participation in combat supports his contention of 
the incurrence of an injury to his low back in service, in 
order to establish service connection, there still needs to 
be a medical nexus linking his current disability to the in-
service injury.

The veteran alleges that he was injured in a mortar attack 
during service and that he had the shrapnel removed from his 
back by a field medic.  Service medical records are negative 
for any specific complaints or treatment for a low back 
disability.  On separation examination in March 1971, the 
veteran's spine was found to have no abnormalities, and he 
made no complaints regarding his low back.  As the veteran's 
spine was found to be normal on examination at separation, 
and he had no recorded complaints of a low back disability 
during a two-year period of service, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of a low back disability is a 
February 1999 private medical report where the veteran was 
treated for low back pain.  

On VA examination in September 2003, the veteran complained 
of intermittent back pain since his shrapnel wound injury to 
the low back during service and reported that the pain 
sometimes went into his left leg, which became numb.  
Examination revealed some tenderness in the midline of the 
lower lumbar spine.  An x-ray showed mild degenerative joint 
disease of the lumbar spine.  Straight leg raise was 
negative, reflexes were equal, and there was no atrophy of 
the calf or thigh.  Motor and sensation were intact.  Range 
of motion testing showed 90 degrees flexion, 20 degrees 
extension, 30 degrees lateral bend bilaterally, and 30 
degrees lateral rotation bilaterally.  The diagnosis was mild 
degenerative joint disease of the lumbar spine.  The examiner 
opined that the veteran's injuries to his back during service 
had no connection to his current lumbar spine problem.  

The veteran testified before the Board at a video conference 
hearing in April 2006.  Testimony revealed that the veteran 
injured his back in a mortar attack during service in 
Vietnam, and that the only treatment he received from a field 
medic was removal of the shrapnel from his back two days 
after the injury.  He testified that he did not like going to 
doctors, and that the first time he went to see a doctor 
regarding his back pain was approximately 10 years after 
service.  He reported currently experiencing back pain and 
having difficulty bending down and picking things up.  He 
stated that he had back spasms, problems with lifting or 
carrying things, and tenderness in the back. 

On VA examination in November 2007, the examiner reviewed the 
veteran's entire claims file.  The veteran complained of mild 
aching pain in the waistline area that lasted for minutes and 
was relieved with walking.  He reported that the pain 
radiated to his entire left foot, and made his left foot feel 
numb.  Examination revealed normal posture and gait.  There 
were no abnormal spinal curvatures or ankylosis.  He had 
normal reflexes and sensation.  Range of motion testing 
showed 90 degrees flexion, 30 degrees extension, 30 degrees 
lateral flexion bilaterally, and 30 degrees lateral rotation 
bilaterally.  There was no pain on motion or additional loss 
of motion on repetitive use of the spine.  An x-ray showed 
mild degenerative disease of the lumbar spine.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbar spine due to age.  The examiner opined that the 
veteran's current low back disability was not due to or a 
result of soft tissue trauma from his active duty shrapnel 
injury because the veteran did not have a history of back 
problems until what would be appropriate for his age and 
occupation.  The examiner further reasoned that the x-ray 
showed mild changes in the lower spine, and those changes 
were too minor and generalized to be due to an injury that 
occurred 35 years ago.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the September 2003 and November 2007 VA 
medical opinions finding no nexus between the veteran's low 
back disability and his period of active service are 
probative because the VA examiners supported their opinion 
with a detailed rationale, comprehensive review of the entire 
claims file, and a thorough physical examination.  
Furthermore, there are no contrary medical opinions of 
record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current low back disability.  There is no competent medical 
opinion of record relating the veteran's low back disability 
to his service or any event in service.  Additionally, 
arthritis (or any other low back disability) was not 
diagnosed within one year of separation from service, so 
presumptive service connection for a low back disability is 
not warranted.  38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's low back disability is in February 1999, 
approximately 28 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's low back 
disability developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that the 
low back disability was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003; a rating 
decision in June 2003; a statement of the case in January 
2005; and a supplemental statement of the case in May 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.







ORDER

Service connection for a low back disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


